Andrews, J.
As this is an application for a peremptory-writ of mandamus requiring the defendant, as president of the village of Marcellus, to sign certain bonds, all relevant statements in the answering affidavits must be accepted asi true. Further, if the bonds, when signed, would be void because of defects in the proceedings authorizing their issuance, the writ should not be granted. People ex rel. Sherwood v. State Canvassers, 129 N. Y. 360.
The bonds in this case are to pay for a public water works system for the village. Money may be borrowed in this way for that purpose if such course is authorized by an election. Village Law, § 128. Coneededly such an election was held; The votes were canvassed and resulted in eighty-eight votes in favor of the proposition and forty-three opposed. It is now said by the defendant that fifty-seven of the affirmative votes were east by women. This fact is alleged positively and not on information and belief.
The votes of women should not be received.' They may vote on the question as to whether a village shall be incorporated (§ 12), and also upon a proposition to raise money by tax or assessment or for the dissolution of the village (§ 41). The proposition to bond does not come within any of these classes of cases. This objection may be raised in this proceeding. People ex rel. Smith v. Pease, 27 N. Y. 45.
The motion must be denied, with ten dollars costs.
Motion denied, with ten dollars costs.